Citation Nr: 1126844	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for claimed residuals of an in-service injury to the right side of the body, to include the shoulder, leg, arm, knee, ankle and wrist.

3.  Entitlement to service connection for residuals of a claimed head injury, to include as secondary to a personal assault.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran entered active duty on September 6, 1973 and received an honorable discharged based on a Medical Evaluation Board determination on November 2, 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for epilepsy, claimed as idiopathic epilepsy and seizure disorders, and denied claims of service connection for a right foot condition and a left ankle condition, as well as claimed residuals of an in-service injury to the right side of the body to include the head, shoulders, leg, arm, knee, ankle, and wrist.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in May 2009.  In his NOD, the Veteran specifically referred to an in-service personal assault whereby his drill instructor threw him off of his bunk and he injured his head.  This assertion is also mentioned in a VA treatment record from October 2008; however, the RO never addressed the Veteran's contentions in this regard.  In other words, the RO never developed the Veteran's claim based on a claimed in-service personal assault, nor did the RO consider the possibility of a TBI.  That is particularly important here given the evidence of record in this case which shows that the Veteran has multiple neurological problems, including mild mental retardation.  Because VA is required to address all possible theories of entitlement to the benefit sought, the issue with regard to the Veteran's claimed head injury has been recharacterized on the title page to narrow the scope of the claim to more accurately reflect the Veteran's assertions.  

The Veteran's NOD did not include disagreement with that portion of the April 2009 rating decision that denied service connection for a right foot condition to include callous on the right foot and corn on the right toe, or the denial of service connection for a left ankle condition, claimed as injury to the left ankle.  As such, these issues were not included in the SOC, which was issued by the RO in December 2009.  As an aside, these issues were initially addressed by the RO in a May 1975 rating decision.  At that time, the RO denied the claims, and noted that the Veteran had residuals of [childhood/pre-existing] poliomyelitis with shortening of the right lower extremity.  The Veteran did not appeal that determination and it became final.  As such, these issues should have been addressed in the April 2009 rating decision as requests to reopen previously denied claims of service connection based on the submission of new and material evidence.  However, the RO pointed out in its April 2009 rating decision that the decision was based on a rebuilt folder and was prepared without the benefit of review of the prior rating decisions or other evidence located in the prior claim folder.  

The issue of entitlement to service connection for the claimed residuals of a head injury, to include as secondary to a personal assault is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence establishes that the Veteran had epilepsy prior to service and it did not permanently worsen beyond the natural progression of the disease during service.

2.  The Veteran does not have a currently diagnosed disability associated with any in-service injury to the right shoulder, right leg, right arm, right knee, right ankle, or right wrist.  


CONCLUSIONS OF LAW

1.  Epilepsy clearly and unmistakably preexisted active duty service and was not aggravated by such service; the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  Epilepsy was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

3.  The criteria for entitlement to service connection for a disability associated with any in-service injury to the right shoulder, right leg, right arm, right knee, right ankle, or right wrist have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in November 2008.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim of service connection, generally, and the relative duties of VA and the claimant to obtain evidence.  The notification also advised the Veteran of the criteria regarding degrees of disability or effective dates for any grant of service connection.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran opportunity for a physical examination in conjunction with his claim of service connection for epilepsy, obtained a medical opinion as to the likely etiology of the epilepsy, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Veteran was provided a VA joints examination in April 2009, but that examination only addressed the Veteran's claim of service connection for a left ankle disability.  This is because a left ankle injury was noted in service, but no injuries with regard to the other claimed disabilities affecting the joints claimed on the Veteran's right side of the body (the right shoulder, right leg, right arm, right knee, right ankle, and right wrist) were shown in service, and the Veteran has not provided any evidence of a current disability with respect to those joints.  In other words, the STRs do not show any disease or injury with respect to the right shoulder, right leg, right arm, right knee, right ankle and right wrist.  Similarly, the Veteran has provided no evidence of a current disability associated with the right shoulder, right leg, right arm, right ankle, right knee, and right wrist.  The medical evidence of record likewise does not show that he has such disabilities.  In addition, the Veteran has not identified what the claimed residuals of an injury are or what symptoms he experiences and how often.  Furthermore, the evidence of record, including VA treatment records, is sufficient to allow the Board to render a decision.  As such, no examination is necessary to satisfy VAs duty to assist with respect to these claims.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In sum, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Evidence of the appellant being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Epilepsy

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

In this case, the Veteran did not report on his Report of Medical History at entrance that he had epilepsy.  Similarly, no epilepsy or history of seizures was noted on his entrance physical examination in September 1973.  Service treatment records (STRs) show that the Veteran was treated in service for several seizures.  Specifically, an October 11, 1973 STR notes that the Veteran had experienced three seizures since joining the Army, with the most recent one occurring that morning.  The seizure began with a shout, then unconsciousness, with shaking all over, per a witness.  Significantly, the report notes that the Veteran had a history of seizures since age 10, diagnosed prior to service.  Old polio and an old head injury associated with an auto accident were also noted.  An October 18, 1973 clinical note indicates that the Veteran was diagnosed with a seizure disorder at age 10, and was treated with medications up until approximately three months before he came into the Army.  The document further notes that since being in the Army, the Veteran had possibly three seizures, each manifested by grand mal activity, syncopal episodes, and postictal state.  The Veteran was started on Dilantin and the diagnosis was idiopathic epilepsy.  The clinical record specifically noted that the condition existed prior to service and was not service-aggravated.  The examiner recommended that the Veteran be presented to a Medical Board for consideration for separation because he did not meet the induction standards due to his pre-existing idiopathic epilepsy. 

At an April 2009 VA examination, the examiner noted a review of the claims file, which contained copies of the STRs noted above.  Additionally, the examiner noted the Veteran's assertions that he was struck in the head during service when he was thrown out of his bunk, although he admittedly had not been treated for any claimed residuals.  The examiner also noted that the Veteran denied having epilepsy.  

When asked about recent seizures, the Veteran denied current seizures and reported that his last seizure was in 1973.  The examiner noted that there were no symptoms suggesting the presence of an organic brain syndrome or other mental disorder that may be related to epilepsy.  A computerized tomography (CT) scan of the brain was unremarkable.  The diagnosis on examination was epilepsy.  The examiner noted, based on his review of the medical records, medical literature and his clinical experience, that the Veteran's claims file clearly revealed a generalized seizure disorder in service with a history of seizures and treatment prior to enlistment.  Based on the records, the seizures in service were a natural progression of the epilepsy which pre-existed prior to military service.  The examiner further iterated that there was no aggravation of his seizure disorder from active duty and it appeared that he had not had any clinical seizures for many years.  

In the Veteran's May 2009 NOD, he asserted that he was not sick prior to entry into service, and asked why he was enlisted in the service if he had epilepsy?  

Records were obtained from the Social Security Administration in conjunction with his claim for Social Security Disability.  These records also show that a head computerized tomography (CT) in 1997 was normal.  A July 1999 evaluation report notes that the Veteran reported grand mal seizures during military service, but not during any other time.  A May 2000 private psychological evaluation noted a diagnosis of mild mental retardation.  Interestingly, this evaluation, while it noted an extensive medical and historical perspective of the Veteran's life, there was no mention of the Veteran's seizures, epilepsy or any claimed head injury in service.  

In this case, there is clear and unmistakable evidence that the Veteran's epilepsy pre-existed service and was not aggravated by service.  Although the Veteran's entry physical notes that he is sound at entry, the Veteran reported to more than one examiner in service that he had a history of epilepsy since age 10.  This history was also noted by the VA examiner in April 2009.  It wasn't until many years after separation from service that the Veteran retracted this statement, and reported contradictory evidence.  Currently, the Veteran reports that he did not have epilepsy prior to service.  Although the Veteran is certainly competent to report whether or not he had seizures before service, this statement is inconsistent with the statement provided at the time his medical history was obtained when he was actually having the seizures in 1973.  Accordingly, the Veteran's current statements are not found to be credible.  The Board finds credible the statement contemporaneous in time to the seizures, because it was made in connection with medical treatment, when it was to his benefit to provide accurate information concerning his medical history so he could receive appropriate treatment.  Furthermore, the Veteran has provided no explanation for his reported inconsistencies regarding the onset of his epilepsy.  The opinion by the VA examiner is competent and adequate as it was based on a review of the history, a physical examination, and resulted in an opinion with a supporting rationale.  The opinion which is based on sound medical principles constitutes clear and unmistakable evidence that the Veteran's epilepsy pre-existed service. 

The Veteran is competent to report his epilepsy symptoms prior to service and during service; and, indeed the evidence shows that the Veteran appears to have had three seizures during his short time in service.  The evidence also indicates that the Veteran stopped taking anti-seizure medication three months before he entered the Army, and was put on Dilantin to control seizures once it was determined in service that he was indeed an epileptic, in October 1973.  However, the key here is whether the increase was permanent.  To rebut the second prong of the presumption of soundness, the increase in severity of a pre-existing disability must be permanent in nature, beyond the natural progression of a disability.  As noted by the examiner in April 2009, however, the Veteran had not had clinical seizures for many years.  The examiner provided a detailed rationale for finding that the epilepsy did not permanently worsen as a result of, or during, service.  In light of the opinion, which is supported by a detailed rationale, the evidence is clear and unmistakable that the pre-existing epilepsy was not aggravated beyond the natural progression by service.  

Importantly, as noted above, temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  Evidence of the appellant being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran has not reported that he currently experiences seizures.  Instead, he  explained during the VA examination that he did not feel he had epilepsy but rather thought he was there to assess residuals from a head injury in service.  He also indicated to the examiner that his last seizure was in 1973.  As the evidence is clear and unmistakable that there was no permanent increase in severity of the pre-existing epilepsy beyond the natural progression; service connection for idiopathic epilepsy is not warranted.  

Orthopedic Claims

The Veteran also seeks service connection for claimed residuals of an in-service injury to the right side of the body, including the shoulder, leg, arm, knee, ankle, and wrist.  

STRs are negative for any injury to the right side of the body, to include the right shoulder, right leg, right knee, right arm, right ankle, and right wrist.  The STRs do show that in September 1973, the Veteran had complaints of metatarsalgia of the right foot, with painful tender callous under the third metatarsal head of the right foot.  Then, a couple of days later, the Veteran sprained his left ankle from trying to compensate for the right foot pain.  He was referred to the podiatry clinic for evaluation.  The podiatry clinic recommended the Veteran for a Medical Evaluation Board because the girth and length of the Veteran's legs were different.  This was subsequently determined to be due to childhood polio.  

Current VA treatment records and private treatment records obtained from the Social Security Administration show that the Veteran reportedly got hurt on the job when he "fell through a tractor trailer truck in 1996" and then injured his back while lifting a heavy object at work in February 1999.  The Veteran has reportedly had back pain since that time.  The Veteran also has reports of hip pain.  

A May 2000 psychology report notes that the Veteran has multiple physical problems, including a work-related accident when he slipped through the floorboards of a rickety trailer and injured his hips, ankles and knees.  

Although the Veteran reported to a psychologist in may 2000 that he injured his hips and ankles and knees in a work-related accident, he has provided no evidence of treatment for, or diagnosis of, any disability associated with any injury to the hips, knees, or ankles, or the right shoulder, right arm, or right wrist.  In his claim for Social Security Benefits, the Veteran emphasized his back pain, and did not mention any other injuries to any other body parts.  The medical evidence of record, including VA treatment records, does not show evidence of disabilities related to an injury in service.  While VA records dated in 2008 do note that the Veteran has pain/chronic pain syndrome, for which he is prescribed Tramadol, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

At no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show, that he was diagnosed as having any of the claimed orthopedic disabilities on the right side of his body.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

In sum, there is no evidence of a current disability of the right shoulder, right leg, right arm, right knee, right ankle and right wrist.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997.  Service connection may not be granted unless a current disability exists.  In other words, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no medical evidence establishing a current diagnosis of a right shoulder disability, a right leg disability, a right arm disability, a right knee disability, a right ankle disability or a right wrist disability, despite what did, or did not happen to the Veteran in service.  Thus, service connection may not be established.  For these reasons, the preponderance of the evidence is against the claim and service connection for these disabilities is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for epilepsy is denied.  

Service connection for claimed residuals of an in-service injury to the right side of the body, to include the shoulder, leg, arm, knee, ankle and wrist, is denied.


REMAND

In addition to the claimed orthopedic disabilities, the Veteran also reports that he suffered a head injury in service, as a result of a personal assault.  This claim differs from the orthopedic claims that were denied above because the Veteran has current disabilities that could potentially be related to residuals of a head injury.  For example, the record reflects a current diagnosis of mild mental retardation.  Additionally, the Veteran has also complained of headaches and dizziness, with no clear etiology noted in the record.  

The RO never addressed the Veteran's contentions that he suffered a head injury to the right side of his head in service that has caused current residuals such as brain damage and headaches.  

Although it is certainly possible that the Veteran's pre-existing epilepsy could have been triggered by the claimed head injury, thereby causing the noted seizures in service, it has already been well-established that the Veteran had a pre-existing epilepsy that was not permanently aggravated in service, and the Veteran denies current seizures.  

Irrespective of that finding, the Veteran should nevertheless have a TBI examination.  The examiner should opine as to whether the Veteran has a current disability, including, but not limited to, a TBI, headache disorder, and/or mental retardation, that as likely as not began during service, as a result of the claimed head injury.  

In light of the need for this examination, all pertinent VA records should be obtained and associated with the claims file, and the Veteran should be asked to provide any private evidence in his possession that could support his claim.  In addition, the RO should provide him with appropriate notice under the Veterans Claims Assistance Act.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty to assist letter in response to his claim of service connection for residuals of a head injury that is compliant with 38 C.F.R. § 3.159.

2.  Obtain and associate with the claims folder any pertinent VA records relating to the Veteran's claim of service connection, including, but not limited to records dating from April 2009; and, with appropriate authorization from the Veteran, obtain any pertinent private treatment records identified by the Veteran.  

3.  After completion of #1 and #2 above, schedule the Veteran for a VA TBI examination to determine the current nature and likely etiology of any TBI, headache disorder, and/or the Veteran's mental retardation.  All indicated tests should be completed.  In particular, this should include detailed neuropsychiatric study.  The examiner should provide the Veteran with an opportunity to explain the history of his injuries, symptoms, and in particular the onset of symptoms.  The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed cognitive deficit, headaches, and any other current neurological symptoms, including any psychiatric disorders are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, to include as a residual of TBI/head injury claimed by the Veteran.  In that regard, the examiner's attention is directed to the Veteran's self-reported history regarding a head injury in service.  The examiner must provide a complete rationale for any stated opinion and the claims folder and a copy of this remand must be made available to the examiner.  The examiner should also comment on whether the objective findings on examination are consistent with the Veteran's reported history.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  If such testing is not accomplished, a rationale for not doing so should be provided.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

4.  Ensure that the above directives have been properly completed.  If the examination report is insufficient, it should be returned to the examiner for corrective action.  Thereafter, take any other development action deemed warranted and then readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


